Title: To Benjamin Franklin from the Comte de Proli, 14 May 1783
From: Proli, ——, comte de
To: Franklin, Benjamin


Paris le 14 May 1783.
Le Cte. de Proli prend la respectueuse liberté de rappeller au souvenir de Monsieur Francklin qu’il a bien voulu lui promettre un passeport pour le navire Impl. [Impérial] la Capriçieuse, une lettre de recommandation pour le Capne. Simpson qui la commande et deux passeports en blanc pour les batiments qui la suivront. Le Cte. de Proli ôse esperer que le depart precipité de la Capriçieuse, qui part dans le Courant de ce mois, lui fera pardonner Ses importunités. Sa reconnoissance Seroit infinie, Si Monsieur Francklin daignoit faire remettre au porteur les pièces desirées ou au moins les lui faire parvenir avant le depart du Courier de demain.
Le Cte de Proli prie Monsieur Francklin d’agrèer les assurances de son respect
P Cte DE Proli
hôtel de Beauvais rûe des vieux Augustins
 
Notation: Cte. De Proli
